                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                            Civil Action No.: 5: 20-CV-618
  SAMUEL STEVEN LESTER,                              )
                                                     )
                               Plaintiff,            )
                                                     )
          v.                                         )         NOTICE OF REMOVAL
                                                     )         [28 U.S.C. § 1441, et seq.]
  VALLEY PROTEINS, INC.,                             )
                                                     )
                             Defendant.              )
                                                     )
                                                     )
                                                     )

       Defendant Valley Proteins, Inc. (“Valley Proteins” ), by and through undersigned counsel,

gives notice of the removal of the above-captioned action pursuant to 28 U.S.C. § 1441, et seq.,

from the Superior Court of Cumberland County, North Carolina to the United States District Court

for the Eastern District of North Carolina. As grounds for this removal, Defendant states:

     1. On or about October 22, 2020, Plaintiff Samuel Steven Lester (“Plaintiff” ) commenced

         a civil action against Defendant by filing a Complaint in the Superior Court of

         Cumberland County, North Carolina, Civil Case No. 20 CVS 5755 (“state court action” ).

         In his Complaint, Plaintiff states claims of negligence and breach of warranty against

         Defendant. See Complaint and the accompanying summonses attached hereto as Exhibit

         A at ¶¶ 12-14. All claims against Defendant arise out of an alleged explosion that

         occurred at Defendant’s processing plant on March 11, 2020. Id., ¶¶ 8, 10, 11.

     2. As a result of Defendant’s alleged wrongful conduct, Plaintiff alleges in his Complaint

         that he is entitled to recover compensatory damages in excess of twenty-five thousand

         dollars ($25,000), exclusive of interest and costs, from Defendant. Id. (Pursuant to Rule

         8(a)(2) of the North Carolina Rules of Civil Procedure, in a negligence action where the
                                                1

           Case 5:20-cv-00618-FL Document 1 Filed 11/20/20 Page 1 of 4
   damages exceed twenty-five thousand dollars ($25,000), the pleading shall state that the

   relief demanded is for damages in excess of twenty-five thousand dollars ($25,000).)

   Upon information and belief, Plaintiff seeks substantial damages well in excess of

   seventy-five thousand dollars ($75,000).

3. There is complete diversity of citizenship among the parties based on the following:

     a. Plaintiff is a citizen of North Carolina. See Complaint (Ex. A), ¶ 1.

     b. Defendant is a corporation organized under the laws of the Commonwealth of

         Virginia with its principal place of business located at 151 Valpro Drive,

         Winchester, VA 22603. See Certificate of Good Standing from the State

         Corporation Commission of the Commonwealth of Virginia as Exhibit B, general

         corporate information and 2020 Annual Report maintained by Virginia’s State

         Corporation Commission as Exhibit C and information from Valley Proteins’

         website as Exhibit D (https://www.valleyproteins.com).

4. Because the alleged amount in controversy exceeds the sum of $75,000, exclusive of

   interest and costs, and there is complete diversity of citizenship among the parties, this

   Court has original jurisdiction over the action pursuant to 28 U.S.C. § 1332.

5. Defendant’s notice of removal is timely as it is filed within thirty (30) days after receiving

   the first pleading or notice, and thus the state court action may be removed to this Court

   per 28 U.S.C. § 1446(b).

6. The state court action is currently pending in the Superior Court of Cumberland County,

   North Carolina, which county is located within the geographic boundaries for this Court.

   Therefore, the United States District Court for the Eastern District of North Carolina,

   Western Division is the proper venue upon removal pursuant to 28 U.S.C. §§ 1441(a).



                                            2

      Case 5:20-cv-00618-FL Document 1 Filed 11/20/20 Page 2 of 4
7. Defendant will promptly notify Plaintiff’s counsel and the Clerk of Court for Cumberland

   County, North Carolina of the removal of the state court action to this Court through the

   filing and service of this notice with said Clerk of Court, as required by 28 U.S.C. §

   1446(d).


 Respectfully submitted, this the 20TH day of November, 2020.



                                     YATES, MCLAMB & WEYHER, L.L.P.

                               By:     /s/ Brian M. Williams
                                       BRIAN M. WILLIAMS
                                       N.C. State Bar No.: 28869
                                       JENNIFER D. MALDONADO
                                       North Carolina State Bar No.: 25708
                                       Attorneys for Defendant Valley Proteins, Inc.
                                       Post Office Box 2889
                                       Raleigh, North Carolina 27602
                                       Tel: (919) 835-0900; Fax:(919) 835-0910




                                          3

     Case 5:20-cv-00618-FL Document 1 Filed 11/20/20 Page 3 of 4
                                 CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a copy of the foregoing was served on the
following parties to this action by: [ ] Via Fax [ ] via electronic mail via consent of the Parties
before 5:00 p.m. Eastern Time on a regular business day [x] by depositing a copy of the same in
the United States Mail postage prepaid and addressed to:

                                     Kennedy L. Thompson
                                      E.C. Thompson, III
                                  Thompson & Thompson, P.C.
                                          PO Box 901
                                      Warsaw, NC 28398
                                     Attorneys for Plaintiff

                                        Wade E. Byrd
                                        Mark Hockman
                               Law Offices of Wade E. Byrd, P.A.
                                    Post Office Box 2797
                                 Fayetteville, NC 28302-2797
                                    Attorneys for Plaintiff



       This the 20th day of November, 2020.

                                      YATES, MCLAMB & WEYHER, L.L.P.

                                      By:    /s/ Brian M. Williams
                                             BRIAN M. WILLIAMS
                                             N.C. State Bar No.: 28869
                                             JENNIFER D. MALDONADO
                                             North Carolina State Bar No.: 25708
                                             Attorneys for Defendant Valley Proteins, Inc.
                                             Post Office Box 2889
                                             Raleigh, North Carolina 27602
                                             Tel: (919) 835-0900; Fax:(919) 835-0910




                                                4

           Case 5:20-cv-00618-FL Document 1 Filed 11/20/20 Page 4 of 4
